Petitioner is serving an aggregate prison term of 25 years to life stemming from his 1979 conviction for murder in the second degree and criminal possession of a weapon in the second degree. Following his third appearance before the Board of Parole in November 2007, his request for parole release was denied and the Board ordered that he be held for an additional 24 months. Petitioner thereafter commenced this CPLR article 78 proceeding to challenge that determination. The Attorney General has advised this Court that petitioner reappeared before the Board in September 2009. As such, this appeal has been rendered moot and must be dismissed (see Matter of Williams v Alexander, 65 AD3d 1412 [2009]; Matter of Lebron v Travis, 47 AD3d 1142 [2008], lv denied 10 NY3d 707 [2008]).
Cardona, EJ., Peters, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.